Martin, J.
Oakey and others are appellants from a judgment discharging a rule which they had obtained against G. B. & L. C. Duncan, attorneys at law, to show cause why they should not pay to them a sum of about fourteen hundred dollars collected for them, and give them the full control of a note of about one thous- and dollars made by Loze & Gradingo, and placed in their hands for collection by the plaintiffs, which they transmitted to Sweazey & Taylor for the same purpose ; and why they should not be immediately erased from the list of attorneys, their licenses cancel-led, and they adjudged forever incapable of appearing as such before any court in this State.
. It does not appear to us that the court erred. The attorneys have fully established that they have paid all the moneys stated to have been received by them to the assignees of Agnew & Perry, creditors of the plaintiffs, in accordance with an arrangement to which it is sufficiently proved that the plaintiffs gave their assent. With regard to the control which they demand of the note of Loze & Gradingo, the plaintiffs have mistaken their remedy. The act of 1826, approved March 22, page 110, which alone authorizes the resort to the summary relief sought for by them, is confined to the cases in which a client’s money is withheld from him by his attorney.

Judgment affirmed.